Case 3:21-cv-00146-S-BK Document 4 Filed 01/22/21 Pageiof2 PagelD8&

UNITED STATES DISTRICT COURT 242) JA. 22 AMI: 05
FOR THE NORTHERN DISTRICT OF TEXAS

LTS ash peace
Pr was

 

Fnac Avest- 9-21CV79146- g§

Plaintiff )

Vv.

 

Civil Action No.

Wc.
Defendant

CERTIFICATE OF INTERESTED PERSONS
(This form also satisfies Fed. R. Civ. P. 7.1)

Pursuant to Fed. R. Civ. P. 7.1 and LR 3.1(c), LR 3.2(e), LR 7.4, LR 81.1(a)(4)(D), and LR 81.2,

 

provides the following information:

For a nongovernmental corporate party, the name(s) of its parent corporation and any
publicly held corporation that owns 10% or more of its stock (if none, state "None"):
*Please separate names with a comma. Only text visible within box will print.

Nowe

A complete list of all persons, associations of persons, firms, partnerships, corporations,
guarantors, insurers, affiliates, parent or subsidiary corporations, or other legal entities that are
financially interested in the outcome of the case:

*Please separate names with a comma. Only text visible within box will print.

Nome
 

Case 3:21-cv-00146-S-BK Document 4 Filed 01/22/21 Page 2of2 PagelD9

Date:
Signature:

Print Name:
Bar Number:
Address:

City, State, Zip:
Telephone:
Fax:

E-Mail:

2Z

 

 

Gngtleees |SG Y¥Gn4s.ca ke

NOTE: To electronically file this document, you will find the event in our Case Management (CM/ECF) system, under Civil/Other

Documents/Certificate of Interested Persons
